Citation Nr: 0906785	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pulmonary 
hypertension, claimed as secondary to service-connected 
asbestosis.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
asbestosis.

3.  Entitlement to an increased rating for service-connected 
asbestosis, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A hearing at the RO before the undersigned was conducted in 
January 2009.  A transcript of the proceeding is of record.  
The next month, the Veteran submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating for service-
connected asbestosis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence is in equipoise regarding whether the 
Veteran's pulmonary hypertension was caused by his service-
connected asbestosis.

2.  The preponderance of the evidence demonstrates that the 
Veteran's arteriosclerotic heart disease is not etiologically 
related to service-connected asbestosis.
CONCLUSIONS OF LAW

1.  The Veteran's pulmonary hypertension is due to service-
connected asbestosis..  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. § 3.310 (2008).

2.  The Veteran's arteriosclerotic heart disease is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA is required to notify the Veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The Veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for pulmonary 
hypertension, which is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The RO provided the appellant pre-adjudication notice 
regarding his arteriosclerotic heart disease claim by letter 
dated in May 2007.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and he has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II.  Analysis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion may be rejected; however, a medical opinion may not 
be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption 
of an expert medical opinion may satisfy the statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).

The veteran's service treatment records are negative for any 
findings, complaints or treatment of the disabilities at 
issue.  

A VA examination was conducted in June 2007.  After a review 
of Veteran's claims file, the examiner stated that his 
pulmonary hypertension was due to his nonservice-connected 
chronic obstructive pulmonary disease (COPD).  The examiner 
also stated that the Veteran's arteriosclerotic heart disease 
was not caused by his service-connected asbestosis because 
asbestosis does not cause arteriosclerotic heart disease.  

The Veteran submitted the opinion of his private physician, 
Phillip Baron, M.D., dated in July 2007 who stated that his 
pulmonary hypertension was caused by his service-connected 
asbestosis.  In addition, Andrew R. Freedman, M.D., in August 
2007, stated that the Veteran's pulmonary hypertension was 
caused by his chronic lung disease, COPD, and service-
connected asbestosis.

A.  Pulmonary Hypertension

The Veteran has alleged that his pulmonary hypertension was 
caused by his service-connected asbestosis.

The Board places equal probative weight on the several 
contradictory physicians' opinions of record, as they are all 
well reasoned and consistent with the evidence of record.  
According the Veteran the benefit of the doubt when the 
evidence is in equipoise, as required by statute and 
regulation, service connection for pulmonary hypertension, 
secondary to service-connected asbestosis, is warranted.  38 
C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

B.  Arteriosclerotic Heart Disease 

The Veteran has alleged that his arteriosclerotic heart 
disease was caused by his service-connected asbestosis.  
However, the Veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The issue 
of causation in this case is not subject to lay observable 
events or lay observation.  Jandreau v. Nicholson, 492 F.3rd 
1372 (Fed. Cir. 2007).  There is no competent medical 
evidence of record linking his service-connected asbestosis 
to his arteriosclerotic heart disease.  In fact, the examiner 
who conducted the April 2006 VA examination specifically 
opined that the condition was not caused by his service-
connected asbestosis as his service-connected disability does 
not cause arteriosclerotic heart disease.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for pulmonary hypertension, 
secondary to service-connected asbestosis, is granted.

Entitlement to secondary service connection for 
arteriosclerotic heart disease, secondary to service-
connected asbestosis, is denied.  


REMAND

At his hearing, the Veteran contended that his service-
connected asbestosis has increased in severity since his last 
VA examination.  In addition, he believes that VA examiners 
are improperly attributing his severe pulmonary limitations 
to his nonservice-connected COPD.  

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  In addition, the degree of impairment 
attributable to each pulmonary disease should be identified, 
and fully determined.  Where it is not possible to separate 
the effects of service-connected and non-service-connected 
pulmonary disabilities, such effects should be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the veteran for a VA 
examination by a specialist in 
respiratory diseases to determine the 
severity of the service-connected 
asbestosis.  The claims file, including a 
copy of this remand, must be provided to 
and reviewed by the examiner so that the 
veteran's medical history may be 
reviewed, and the examiner must state in 
the examination report that such review 
was accomplished.  All indicated 
diagnostic tests should be conducted, 
including PFT's, FVC, DLCO(SB), and 
maximum exercise capacity in terms of 
oxygen consumption must be reported.  The 
examiner's findings should be stated in 
terms that relate to the rating criteria 
contained in 38 C.F.R. § 4.96, as 
amended, and 38 C.F.R. § 4.97, Diagnostic 
Code 6833 for evaluating asbestosis.

The specialist is required to distinguish 
between manifestations of the service- 
connected asbestosis and the non-service 
connected COPD.  If the examiner is 
unable to make such a distinction, he/she 
should so state.  A complete and detailed 
rationale must be given for all opinions.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


